Citation Nr: 1030369	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-08 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 
1967 and February 1991 to June 1991.  He served in Vietnam from 
May 1966 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the RO in 
Cleveland, Ohio, which granted service connection for type 2 
diabetes mellitus and denied service connection for hypertension.  
The Veteran appeals the denial of service connection for 
hypertension.

In June 2009, a personal hearing was held at the RO before a 
Decision Review Officer (DRO).  A Travel Board hearing was 
subsequently held in June 2010 at the RO before the undersigned 
Veterans Law Judge.  Transcripts of these proceedings have been 
associated with the claims file.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran's hypertension had its onset in service, manifested 
within one year of service separation, is otherwise related to 
his active military service, or is etiologically related to a 
service-connected disability.  


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred, 
and it is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in February 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  The letter advised the Veteran of the information 
necessary to substantiate the claim, including the requirements 
of secondary service connection, and of his and VA's respective 
obligations for obtaining specified different types of evidence.  
The Veteran was informed of the specific types of evidence he 
could submit, which would be pertinent to his claim, and advised 
to send any medical reports that he had.  

During the pendency of the appeal, the VCAA notice requirements 
were interpreted to apply to all aspects of claims, to include 
the assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, 
the Veteran was not provided with such notice.  However, since 
the Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to the 
appropriate disability ratings or effective dates to be assigned 
are rendered moot, and no further notice is needed.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  In a February 2010 
statement, the Veteran's representative indicated that the 
Veteran had no further medical evidence to submit for his 
hypertension claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Board concludes an examination is 
not needed in this case because there is no indication that the 
Veteran's hypertension may be related to an in-service event.  
While the Veteran is presumed to have been exposed to herbicides, 
there is no competent evidence showing that his current condition 
resulted therefrom.  On the contrary, and as discussed below, VA 
has determined that a positive association does not exist between 
herbicides and hypertension.  See Fed. Reg., 72 FR 32,395, 
32,404-32,405 (June 12, 2007).  As the record is not indicative 
of an association between the Veteran's service and his current 
disability, a VA examination is not warranted.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon, supra.

The Board also concludes that a VA examination is not necessary 
to address whether the Veteran's hypertension is etiologically 
related to his service-connected diabetes mellitus.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. 79.  In the present case, an examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be associated 
with the Veteran's military service or any service connected 
disability.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The Veteran contends that he has hypertension either as a direct 
result of active service or as secondary to service-connected 
diabetes mellitus, type 2.  For the reasons that follow, the 
Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including hypertension, and an organic disease of the nervous 
system, when it is manifested to a compensable degree within one 
year of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

A disease associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of service 
at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  A veteran who served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168 
(2008), the United States Court of Appeals for the Federal 
Circuit held that § 3.307(a)(6)(iii) was reasonably interpreted 
by VA as requiring that a servicemember had actually set foot 
within the land borders of Vietnam in order to be entitled to 
statutory presumptions of herbicide exposure and service 
connection.  

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- onset 
diabetes); Hodgkin's disease; multiple myeloma; non- Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Under the authority granted by Congress in the Agent Orange Act 
of 1991 and the Veterans Education and Benefits Expansion Act of 
2001, the Secretary has determined that a presumption of service 
connection is not warranted for several diseases, including 
hypertension.  See Fed. Reg., 72 FR 32,395, 32,404-32,405 (June 
12, 2007).  Based on the law, the Veteran cannot benefit from the 
presumption, regardless of whether he was exposed to herbicides 
in service.

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude an appellant from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  The United States Court of Appeals for Veterans Claims 
has specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
The presumption of soundness, however, attaches only where there 
has been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
History provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination does 
not, in itself, constitute a notation of a preexisting condition.  
38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut 
the presumption of sound condition for disorders not noted on the 
entrance examination report, VA must show by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3- 2003.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity.  38 C.F.R. 
§ 3.306(b).  This includes medical facts and principles that may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b).  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which is the version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

A review of the claims file reveals that there is no evidence 
that the Veteran incurred a disease or injury related to 
hypertension during his first period of service from February 
1965 to January 1967.  Service treatment records are silent 
concerning any complaints, treatment or a diagnosis of 
hypertension, and there is no indication of high blood pressure 
in service.  For VA purposes, hypertension means that diastolic 
blood pressure is predominantly 90 mm. or greater, and /or 
systolic blood pressure is predominantly 160 mm. or greater.  38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Blood pressure 
reading was 126/84 upon separation examination in January 1967.  
Moreover, the record contains no evidence of elevated blood 
pressure within one year of discharge.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  At VA examination in 
April 1967, blood pressure was recorded as 100/70.  In light of 
aforementioned findings, the Board finds that the evidence fails 
to indicate that the Veteran's hypertension had its onset during 
his first period of service.  

As to the Veteran's second period of service from February 1991 
to June 1991, service treatment records show that his 
hypertension preexisted this period of service.  An October 1990 
medical examination reflects elevated blood pressure reading of 
148/90.  It was noted that he was taking blood pressure 
medication.  Service treatment records show blood pressure 
readings of 146/106 and 138/90 in April 1991.  Separation 
examination in June 1991 revealed blood pressure reading of 
130/90.  Although some variation in the Veteran's blood pressure 
readings is shown during this period of service, this is not 
demonstrative of an increase in severity of his hypertension.  As 
there was no increase in severity, aggravation may not be 
conceded here.  38 C.F.R. § 3.306(b).  

While the Veteran is shown to have a current diagnosis of 
hypertension, there is no evidence indicating it was incurred or 
aggravated in service, nor is there medical evidence otherwise 
linking the condition to anything of service origin.  Indeed, 
none of the VA and private treatment records attributes 
hypertension to military service or otherwise mentions anything 
about service.  Furthermore, as the evidence does not show a 
diagnosis of hypertension within one year after separation from 
his first period of active service, cannot be presumed to have 
been incurred during service.  Accordingly, absent competent 
evidence demonstrating that the Veteran's disability had its 
onset in or was aggravated during service, service connection for 
hypertension on a direct basis is not warranted. 

Turning to the question of secondary service connection, the 
Board notes that the Veteran has contended throughout this appeal 
that his currently diagnosed hypertension was caused by his 
service-connected diabetes mellitus, type 2.  A November 2003 
statement from E.O. Turkson, M.D. states that the Veteran was 
diagnosed with diabetes mellitus on October 7, 1994.  Treatment 
records from Dr. Turkson dated from October 1994 to February 2006 
indicate likewise and show ongoing treatment for diabetes 
following the initial diagnosis.  A June 2009 medical statement 
from S.P. Rajan states that the Veteran has been a patient of his 
since August 1991 and that he had already been diagnosed with 
hypertension and diabetes mellitus at the time.  Dr. Rajan 
indicates that it is unknown which condition occurred first.  

Taking into account all of the relevant evidence of record, the 
Board concludes that a preponderance of the evidence is against a 
finding that the Veteran's hypertension is proximately due to or 
the result of his service-connected diabetes mellitus.  Although 
Dr. Rajan states that the Veteran had already been diagnosed with 
diabetes as of August 1991, the medical evidence of record 
clearly indicates otherwise.  As noted above, private treatment 
records demonstrate that the Veteran was not diagnosed with 
diabetes mellitus until October 1994.  Hypertension, however, is 
shown to have had its onset long before that time.  
Significantly, it was noted on a March 1995 service medical 
history report that the Veteran had a history of high blood 
pressure dating back to 1980 and that he had been on medication 
for at least the past six years.  Hypertension was also clearly 
documented on October 1990 medical examination report, as 
previously discussed.  Aside from the Veteran's lay statements, 
there is no competent evidence of record linking the Veteran's 
hypertension to his diabetes.  

The Board acknowledges that Veteran is competent to attest to 
factual matters of which he has first-hand knowledge; for 
example, he is competent to report that he experiences certain 
symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding the etiology of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. Brown, 
6 Vet. App. 465, 469- 470 (1994).  Therefore, he cannot provide a 
competent opinion linking his hypertension to his service-
connected diabetes mellitus.  As the evidence in this case fails 
to demonstrate that the Veteran's hypertension was is proximately 
due to or the result of his diabetes, the Board concludes that 
secondary service connection for hypertension is not warranted.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
hypertension.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


